Exhibit 10.1

EXECUTION VERSION

RETIREMENT AGREEMENT

This Retirement Agreement (this “Agreement”) is entered into by Howard Schultz
(“Founder”) and Starbucks Corporation (“Starbucks”).

RECITALS

A.    Founder is currently Executive Chairman of the Board of Directors (the
“Board”) of Starbucks. Effective June 26, 2018 (the “Retirement Date”), Founder
will retire from his position as Executive Chairman and as a member of the
Board.

B.    Starbucks recognizes Founder for his entrepreneurship and leadership over
nearly four decades, during which Founder has built Starbucks into one of the
world’s leading brands and the largest retail coffee chain in the world with
over 28,000 stores. Starbucks wishes to honor Founder in his retirement by
providing him with the lifetime honorary role of Founder and Chairman Emeritus.
Starbucks also wishes to retain Founder’s advisory services in conjunction with
selected Starbucks initiatives following the Retirement Date through October 30,
2018 (such period, the “Advisory Period”).

AGREEMENTS

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises contained below, it is agreed as follows:

1.    Retirement Date. Effective as of the Retirement Date, Founder will retire
as Executive Chairman and as a member of the Board. Such retirement will be
automatic and without any further action on the part of Founder. Founder will
also resign from any and all of Founder’s other positions with Starbucks and its
affiliates as of the Retirement Date, and Founder will execute such additional
documents as reasonably requested by Starbucks to evidence the foregoing.

2.    Lifetime Appointment as Founder and Chairman Emeritus. Beginning on the
Retirement Date and continuing for the remainder of Founder’s life, Starbucks
hereby appoints Founder to the honorary position of Founder and Chairman
Emeritus of Starbucks. In such role, Founder will be entitled to attend and
observe all meetings of the Board (and be notified thereof concurrent with
notice to Board members); provided that the Board may exclude Founder from any
such meeting to the extent the Board determines doing so is necessary to comply
with applicable law, to maintain legal privilege, to avoid an appearance of
impropriety or conflict of interest or as otherwise determined by the Chairman
of the Board in his or her judgment. To the extent the Founder attends Board
meetings, he will be expected to observe restrictions on disclosure or use of
non-public information, comply with Starbucks trading policies, and comply with
other applicable polices of Starbucks. In his capacity as Founder and Chairman
Emeritus, Founder will not provide any other services (as employee, consultant
or otherwise) to Starbucks and will not be compensated for such role.

3.    Advisory Period Responsibilities, Compensation and Benefits.

 

  (a)

In addition to the appointment described in Section 2, during the Advisory
Period, Founder will, as an independent contractor, (i) provide advisory
services in respect of the openings of the Starbucks Reserve Roasteries in Milan
and New York, (ii)



--------------------------------------------------------------------------------

 

provide guidance and consultation on the Starbucks Reserve brand launch,
(iii) work with the Chief Executive Officer of Starbucks and management team for
an appropriate transition of relationships with Starbucks’ commercial partners,
(iv) engage with and visit with Starbucks’ partners around the globe, (v) report
directly to the Chairman of the Board and (vi) be entitled to continued use of
his current office in Starbucks’ headquarters for purposes of providing such
services.

 

  (b)

During the Advisory Period and as consideration for his advisory services,
Founder will (i) not be entitled to receive any further payment of base salary,
(ii) to the extent applicable and permissible under Starbucks’ health, welfare
and fringe benefit plans, be provided health, welfare and fringe benefit plan
coverage on the same basis as Founder received immediately prior to the
Retirement Date through COBRA, and (iii) be entitled to receive reimbursement in
accordance with Starbucks’ current policies for reasonable business expenses
incurred in carrying out such services.

 

  (c)

Starbucks will provide Founder with, for the remainder of Founder’s life
(i) access to Starbucks’ headquarters including a security access badge (updated
periodically in accordance with applicable security policies), (ii) his current
parking space and (iii) a lifetime Partner Card.

 

  (d)

Any unpaid bonuses, accrued but unpaid vacation pay, unreimbursed business
expenses and any other earned and vested amounts, entitlement or benefits
(including amounts under the Starbucks Management Deferred Compensation Plan and
the Starbucks 401(k) plan and COBRA continuation coverage), to the extent not
otherwise described herein, will be paid or provided to Founder in accordance
with the terms of the applicable Starbucks plans and arrangements.

 

  (e)

With respect to Founder’s annual bonus opportunity under the Starbucks Executive
Management Bonus Plan for the 2018 fiscal year, Founder will be entitled, as of
the Retirement Date, to a bonus of $1,875,000 for such fiscal year, with such
bonus having been determined based on the assumptions that (i) all performance
goals applicable to the first quarter of the 2018 fiscal year are achieved at
target level performance, (ii) all performance goals applicable to the second
quarter of the 2018 fiscal year are achieved at 50% of target level performance,
(iii) all performance goals applicable to the third quarter of the 2018 fiscal
year are achieved at 50% of target level performance, and (iv) Founder will not
be entitled to annual bonus for the fourth quarter of the 2018 fiscal year. Such
amount will be paid in cash within 30 days following the Retirement Date,
subject to any required tax withholding and deductions.

 

  (f)

With respect to Founder’s outstanding options to acquire shares of Starbucks
common stock (“Options”) granted under Starbucks’ 2005 Key Employee Sub-Plan to
the 2005 Long-Term Equity Incentive Plan (the “Sub-Plan”), Starbucks and Founder
agree that, notwithstanding any plan, agreement or understanding to the
contrary, Founder’s retirement as Executive Chairman on the Retirement Date (or
a termination of employment for any reason prior to such date) will be deemed a
termination due to “Retirement” for all purposes under the Sub-Plan and any
award agreements thereunder. As a result, all Options will (i) be fully vested
and

 

2



--------------------------------------------------------------------------------

 

immediately exercisable as of the Retirement Date and (ii) not expire until the
earlier of (x) the applicable expiration date and (y) 36 months following the
Retirement Date. Starbucks agrees that Founder will be entitled to satisfy, at
Founder’s election, any tax withholding and deductions attributable to the
exercise of any Option by causing Starbucks to withhold shares of Starbucks
common stock that would otherwise be issuable to Founder upon such exercise.

Starbucks and Founder further agree that any unvested time-based units to
acquire shares of Starbucks common stock (“RSUs”) granted under the Sub-Plan and
held by Founder that are unvested as of the Retirement Date will be forfeited
for no consideration as of the Retirement Date without any further action by any
of the parties hereto. Starbucks and Founder agree that, effective as of the
Retirement Date, Founder will be deemed vested in 62,511 performance-based units
to acquired shares of Starbucks common stock (“PRSUs”) granted under the
Sub-Plan and held by Founder as of the Retirement Date, with such number of
vested PRSUs having been determined as follows: (i) applicable performance goals
are deemed to be achieved at actual performance levels as determined by the
Board immediately prior to the Retirement Date and any remaining time-based
vesting conditions are deemed satisfied with respect to a prorated portion of
the performance period calculated by multiplying the resulting PRSUs by a
fraction, the numerator of which is the number of days from the beginning of the
applicable vesting period through the Retirement Date and the denominator of
which is the total number of days within the vesting period, for the PRSU grants
made on November 16, 2015; November 21, 2016; and April 17, 2017; and
(ii) applicable performance goals are deemed to be achieved at target
performance levels and any remaining time-based vesting conditions are deemed
satisfied with respect to a prorated portion of the performance period
calculated by multiplying the resulting PRSUs by a fraction, the numerator of
which is the number of days from the beginning of the applicable vesting period
through the Retirement Date and the denominator of which is the total number of
days within the vesting period, for the PRSU grant made November 15, 2017. Any
unvested PRSUs granted under the Sub-Plan and held by Founder that do not vest
in accordance with this Section 3(f) and remain unvested as of the Retirement
Date will be forfeited for no consideration as of the Retirement Date without
any further action by any of the parties hereto.

Notwithstanding anything to the contrary, the Options, RSUs and PRSUs held by
Founder may not be amended or modified after the date hereof in a manner adverse
to Founder without Founder’s express written consent.

 

  (g)

Starbucks agrees that Founder’s retirement from the position of Executive
Chairman and as a member of the Board on the Retirement Date will constitute a
“separation from service” (within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”)) and Founder’s level of
service to Starbucks during the Advisory Period will be consistent with such
position.

4.    Indemnification. Starbucks acknowledges that Founder is entitled to the
indemnification provided under Starbucks’ articles of incorporation and bylaws.

 

3



--------------------------------------------------------------------------------

5.    License. Starbucks and Founder will cooperate in good faith to enter into,
as promptly as practicable following the date hereof, a customary or otherwise
suitable mutually-agreed non-exclusive, royalty-free worldwide license to use in
certain of his other endeavors photographs, video footage and other still or
moving images owned by Starbucks in which Founder’s likeness appears or relating
to Founder’s biography (collectively, “archival material”), together with
Starbucks’ name, logo and other trademarks of Starbucks (e.g., the siren logo)
to the extent incorporated into such archival material. The intent of such
license will be to provide Founder as much flexibility as reasonably practicable
to use such archival material, while protecting the legitimate corporate
interests of Starbucks.

6.    Press Release. Except as otherwise required by applicable law, Starbucks
and Founder agree that all press releases and other public announcements
relating to Founder, Founder’s retirement from the position of Executive
Chairman, Founder’s role as Founder and Chairman Emeritus, Founder’s
relationship with and provision of advisory services to Starbucks during the
Advisory Period or this Agreement, in each case, will be limited to and
consistent with the press release attached hereto as Exhibit A, unless otherwise
mutually agreed by the parties hereto. Starbucks and Founder acknowledge that
the terms of this Agreement will be publicly disclosed in accordance with
applicable securities laws.

7.    Entire Agreement. This Agreement sets forth the entire understanding
between Founder and Starbucks and supersedes any prior agreements or
understandings, express or implied, pertaining to the terms of Founder’s
employment with Starbucks or the termination thereof; provided, however, that
the parties hereto acknowledge that additional agreements governing elements of
Founder and Starbucks’ relationship following the Retirement Date may be entered
into following the date hereof, which, if entered into, may be incorporated into
this Agreement by reference. No modification or waiver of this Agreement will be
effective unless evidenced in a writing signed by both parties. This Agreement
may be executed in one or more copies or counterparts and each such copy will
constitute a duplicate original of this Agreement.

8.    Governing Law. This Agreement will be governed by and construed
exclusively in accordance with the laws of the State of Washington without
reference to its choice of law principles. Any disputes arising under this
Agreement will be brought in a court of competent jurisdiction in King County,
Washington or the federal courts of the United States for the 9th Circuit.

[Signature page follows]

 

4



--------------------------------------------------------------------------------

STARBUCKS CORPORATION     HOWARD SCHULTZ

By:

 

/s/ Myron E. Ullman, III

   

/s/ Howard Schultz

Its:

 

Lead Director

     

Dated:

 

June 1, 2018

   

Dated:

 

June 1, 2018

 

5



--------------------------------------------------------------------------------

Exhibit A

Press Release

Iconic Leader and Visionary Entrepreneur Howard Schultz to Bid Farewell to
Starbucks after Nearly 40 Years

Schultz, who reimagined the Italian coffeehouse tradition in America and
redefined the role and responsibility of a publicly-held company, announces his
departure as executive chairman of Starbucks

Schultz, who will be honored as chairman emeritus, tells over 2 million past and
present partners (employees), “We did it together, by balancing profitability
and social conscience”

Schultz’s stewardship of the Starbucks brand and business delivers 21,000% price
appreciation for shareholders since its 1992 Initial Public Offering

Myron E. Ullman appointed as next chair of Starbucks Board of Directors; Mellody
Hobson appointed vice chair

SEATTLE (June 4, 2018) – Starbucks Corporation (NASDAQ: SBUX) today announced
that Howard Schultz is stepping down as executive chairman and member of the
Board of Directors and will be honored with the title of chairman emeritus
effective June 26, 2018.

During his four decades as ceo and chairman, Schultz grew Starbucks from 11
stores to more than 28,000 stores in 77 countries, while demonstrating that a
business can simultaneously deliver best-in-class financial performance and
share success with its people and the communities it serves.

Under Schultz’s leadership, Starbucks has delivered a 21,000% gain in the value
of its stock price since its initial public offering in 1992. The company’s
growth was fueled by his decisions to provide uncommon benefits for those who
work for Starbucks, including comprehensive healthcare, stock ownership and free
college tuition, even for those working part-time.

“I set out to build a company that my father, a blue-collar worker and World War
II veteran, never had a chance to work for,” Schultz wrote in a letter addressed
today to past and present Starbucks partners. “Together we’ve done that, and so
much more, by balancing profitability and social conscience, compassion and
rigor, and love and responsibility.”

Schultz’s journey began in 1981, when he walked into the first Starbucks store,
located in Seattle’s iconic Pike Place Market. The following year, he moved with
his wife, Sheri, from New York to assume the role of its director of operations
and marketing. Schultz’s passion for the highest quality coffee heightened on a
business trip to Italy, where he was captivated by the sense of community,
romance and theater found in Italian coffee bars. In the years following his
return to Seattle, Schultz purchased Starbucks with the support of local
investors and dedicated his career to bringing his vision of a modern coffee
house to life in America and around the world.



--------------------------------------------------------------------------------

Schultz elevated the concept of Starbucks as the third place between home and
work: a comfortable, welcoming environment that provides uplifting experiences,
community and human connection.

Among his many accolades, Schultz has been named as one of The World’s Most
Influential People by Time magazine as well as Business Person of the Year by
Fortune. Most recently, Schultz has received the Robert F. Kennedy Ripple of
Hope Award and has been presented with the Atlantic Council’s Distinguished
Business Leadership award and the NAACP LDF (Legal Defense and Education Fund)
National Equal Justice award.

This year, Starbucks was named the fifth most admired company in the world
by Fortune, marking the 16th year in a row that the company has appeared on the
global list. Starbucks was also named one of the World’s Most Ethical Companies
by the Ethisphere Institute for the 12th consecutive year and was ranked as one
of 2018’s Most Innovative Companies by Fast Company, most notably for its
social-impact work.

On April 3, 2017, Schultz transitioned from ceo to executive chairman, shifting
his full-time focus to the company’s social impact initiatives as well as
innovation and global development of the company’s premium Reserve brand,
including Starbucks Reserve Roasteries, Reserve stores and the Company’s
partnership with renowned artisanal Italian bakery, Princi. Following his
transition off the Starbucks board at the end of June, Schultz will oversee the
opening of the Starbucks Reserve Roastery in Milan on Sept. 6 – marking the
company’s long-awaited entry into Italy – and the New York Roastery in late
October.

Starbucks also announced today that its Board of Directors has appointed Myron
E. “Mike” Ullman as its new chair of the Board and Mellody Hobson as vice
chair of the Board effective upon Schultz’s retirement. Starbucks world-class,
values-based board is comprised of accomplished leaders representing diversity
and excellence in global technology, retail, consumer experience and other
relevant skill sets.

“There are no words to fully express our gratitude to Howard for the
extraordinary company he has built,” said ceo and member of the Board of
Directors Kevin Johnson. “He’s helped Starbucks earn the respect of millions
around the world by always being true to a higher calling, and always being bold
in creating a better future. He’s taught all of us that it’s possible to be a
very different kind of public company. That must, and will, continue on my
watch.”

In Schultz’s letter to partners, he thanked them for their collective efforts to
build a different kind of company. “Because of your creativity, your hard work,
and the love that you have poured into the company, Starbucks today is widely
embraced and respected. As I prepare to step away, I’d like to humbly remind you
not to lose sight of what matters most: your fellow partners and our customers.”

He also expressed deep confidence in the team that will continue to lead the
company. “Kevin Johnson is a true servant leader, and he will lead Starbucks as
this great company enters its next journey. It’s our duty as leaders to
constantly reimagine Starbucks. I am honored to call Kevin my friend and
partner. And Starbucks is fortunate to have him. This leadership team is
extraordinarily capable. They, too, believe that Starbucks has a responsibility
to use our scale for good.”

Schultz is looking forward to spending more time with his family this summer. He
is also writing a book about Starbucks social impact work and the efforts to
redefine the role and responsibility of a public company in an ever-changing
society.

To the more than 330,000 partners who wear the green apron today, and the
millions before them, Schultz will forever represent Starbucks mission to
inspire and nurture the human spirit one person, one cup and one neighborhood at
a time.

About Starbucks

Since 1971, Starbucks Coffee Company has been committed to ethically sourcing
and roasting high-quality arabica coffee. Today, with more than 28,000 stores
around the globe, the company is the premier roaster and retailer of specialty
coffee in the world. Through our unwavering commitment to excellence and our
guiding principles, we bring the unique Starbucks Experience to life for every
customer through every cup. To share in the experience, please visit us in our
stores or online at news.starbucks.com or www.starbucks.com.

Forward Looking Statement

Certain statements contained herein are “forward-looking statements” within the
meaning of the applicable securities laws and regulations. Generally, these
statements can be identified by the use of words such as “anticipate,” “expect,”
“believe,” “could,” “estimate,” “feel,” “forecast,” “intend,” “may,” “plan,”
“potential,” “project,” “should,” “will,” “would,” and similar expressions
intended to identify forward-looking statements, although not all
forward-looking statements contain these identifying words. These statements are
based upon information available to Starbucks as of the date hereof, and
Starbucks actual results or performance could different materially from those
stated or implied due to risks and uncertainties associated with its business.
These risks and uncertainties include, but are not limited to, fluctuations in
U.S. and international economies and currencies, our ability to preserve, grow
and leverage our brands, potential negative effects of incidents involving food
or beverage-borne illnesses, tampering, adulteration, contamination or
mislabeling, potential negative effects of material breaches of our information
technology systems to the extent we experience a material breach, material
failures of our information technology systems, costs associated with, and the
successful execution of, the company’s initiatives and plans, the acceptance of
the company’s products by our customers, the impact of competition, coffee,
dairy and other raw materials prices and availability, the effect of legal
proceedings, and other risks detailed in the company filings with the Securities
and Exchange Commission, including the “Risk Factors” section of the Starbucks
Annual Report on Form 10-K for the fiscal year ended October 1, 2017. The
company assumes no obligation to update any of these forward-looking statements.

Contacts

Media:

Starbucks Corporation

206-318-7100

press@starbucks.com